 


110 HRES 1372 EH: Celebrating the 100th anniversary of the University of Nebraska at Omaha and recognizing the partnership between the City of Omaha, its citizens, and the University to build a vibrant and dynamic community.
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1372 
In the House of Representatives, U. S.,

September 17, 2008
 
RESOLUTION 
Celebrating the 100th anniversary of the University of Nebraska at Omaha and recognizing the partnership between the City of Omaha, its citizens, and the University to build a vibrant and dynamic community. 
 
 
Whereas the citizens of Bellevue and Omaha, Nebraska, worked together with vigor and determination during the early years of the 20th century to create a nonsectarian university where local high school graduates could receive a college education; 
Whereas due to the fortitude of the Board of Trustees and the generosity of donors, the first student body consisting of 26 students gathered on September 14, 1909, in what was formerly the old Redick mansion at 24th and Pratt Streets to begin their college education at the University of Omaha; 
Whereas in spite of numerous financial challenges, the University of Omaha never wavered from its commitment to its founders to produce well-rounded and informed students by offering coursework in foreign languages, history, ethics, sacred history, science, and other traditional subjects; 
Whereas the University of Omaha’s substantial and respected curriculum prompted the University of Nebraska to announce in the spring of 1910 that it would accept credits from the University of Omaha as equivalent to its own; 
Whereas the Board of Trustees, realizing the need for expanded facilities and programs would not be met through voluntary donations, voted in 1929 to turn over the University of Omaha to the City of Omaha to establish a municipal university; 
Whereas the World War II years were turbulent for the Nation and required many sacrifices, and students and faculty at the Municipal University of Omaha unselfishly united to support the war effort and their fellow students on active duty with a variety of activities, including replacing the traditional Homecoming bonfire with a scrap drive rally; 
Whereas the Municipal University of Omaha, under the leadership of President Milo Bail, responded to the need for expansion due to a postwar boom in student enrollment that threatened to stress facilities and programs by erecting a number of buildings to accommodate the quickly increasing student population, including a field house, library, and student center; 
Whereas the Municipal University of Omaha further responded to the needs of returning members of the military by participating in the Bootstrap Program, initiated by the Air Force in 1951, to encourage military personnel to finish degrees that had been started before the War; 
Whereas the University Regents, with the goal of strengthening financial solvency as well as offering affordable tuition, agreed to merge with the University of Nebraska beginning July 1, 1968, a decision that has since been lauded as the greatest educational gain in the City’s history; 
Whereas the University continued to increase program offerings to students, including the development of doctoral programs such as a cooperative program in psychology and joint program in educational administration with the University of Nebraska at Lincoln, independent programs in public administration and criminal justice, and through the generous support of individual donors, the Alumni Association, and the NU Foundation, the creation of numerous named professorships; 
Whereas when a need arose for off-campus classrooms and a conference site to accommodate the business community, the University of Nebraska at Omaha worked diligently in both the public and private sectors to secure funding for the establishment of the Peter Kiewit Conference Center in downtown Omaha in 1980; 
Whereas the University of Nebraska at Omaha, in partnership with private donors, demonstrated a continued commitment to providing outstanding facilities with the opening of the Durham Science Center in 1987, the Weber Fine Arts Building in 1992, and expansion of the Thompson Alumni Center in 2006; 
Whereas the University of Nebraska at Omaha provides valuable resources and expertise to the State of Nebraska through the Nebraska Business Development Center, which produces an annual economic impact of $350,000,000 and serves 200 communities;
Whereas the University of Nebraska at Omaha established a Teacher’s College in 1908 that produces educators who teach in all 50 states, the District of Columbia, and 73 other countries;
Whereas the University of Nebraska at Omaha worked with business leaders to establish the Peter Kiewit Institute of Information Science, Technology and Engineering to help meet the employment needs of the Nation's technology and engineering firms, as well as offer students a premiere educational opportunity; 
Whereas the Peter Kiewit Institute of Information Science, Technology, and Engineering has received accolades from many organizations, including the National Science Foundation and Carnegie Mellon; and 
Whereas 2008 is the 100th anniversary of the founding of the University of Nebraska at Omaha, with commemorations beginning October 8, 2008: Now, therefore, be it  
 
That the House of Representatives— 
(1)requests that the President issue a proclamation recognizing the 100th anniversary of the founding of the University of Nebraska at Omaha and calls upon citizens to observe such an anniversary with appropriate ceremonies and activities; and 
(2)encourages State and local governments to recognize the partnership among the City of Omaha, its citizens, and the University of Nebraska at Omaha to build a vibrant and dynamic community. 
 
Lorraine C. Miller,Clerk.
